TDCJ Offender Details                                                                                  Page 1 of 2

                                                                                             /._Q ~ I 0¥1-o~
                                                                    DD.....           Iii .........

 Offender Information Details
   Return to Search list



 SID Number:                                      03863129

 TDCJ Number:                                     01420209

 Name:                                            OJUKWU,THEOPHILUS EKOH

 Race:                                             B

 Gender:                                           M
 DOB:                                              1959-05-17

· Maximum Sentence Date:                           LIFE SENTENCE

 Current Facility:                                 COFFIELD

 Projected Release Date:                           LIFE SENTENCE

 Parole Eligibility Date:                          2036-03-24

 Offender Visitation Eligible:                     YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                         Offender is not scheduled for release at this time.

 Scheduled Release Type:                         Will be determined when release date is scheduled.

 Scheduled Release Location:                     Will be determined when release date is scheduled.




 Offense History:
  Offense Date Offense Sentence Date County                  Case No.   Sentence (YY-MM-DD)
    2006-03c25   I MURDER   I   2006-09-27   I           I
                                             DALLAS F-0628340-swl              9999-99-99




http://offender. tdcj. texas.gov/OffenderSearchloffenderDetail:action?sid=03 863129                     7/16/2015